Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 10, 2015

                                     No. 04-14-00858-CV

                                IN THE INTEREST OF DM,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01692
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
         The State’s brief was originally due on March 5, 2015. On March 4, 2015, the State filed
its first request for an extension of time, requesting an additional twenty days. The State’s
motion is GRANTED. The State’s brief is due to be filed with this court no later than March
25, 2015. Absent extenuating circumstances, no further extensions will be given.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court